UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ALVIN B. TRUESDALE,                 )
                                    )
                   Plaintiff,       )
                                    )
      v.                            )                 Civil Action No. 08-1862 (PLF)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE et al.,                  )
                                    )
                   Defendants.      )
____________________________________)


                                              ORDER

               For the reasons stated in the accompanying Opinion, it is hereby

               ORDERED that plaintiff’s motions to strike [Dkt. #21, 22, 34, 36], for a

committee investigation [Dkt. #27], for fraud upon the court [Dkt. #28], to disqualify counsel

[Dkt. #31], for sanctions [Dkt. #32], to continue [Dkt. #33], for entry of default [Dkt. #35], to

compel [Dkt. #37], for a pre-trial conference by audio-video connection [Dkt. #43], and to amend

the complaint [Dkt. #44] are DENIED; it is

               FURTHER ORDERED that defendants’ motion to dismiss [Dkt. #10] is

GRANTED IN PART and DENIED IN PART WITHOUT PREJUDICE. All claims except for

plaintiff’s FOIA and Privacy Act claims are dismissed, and all parties except the United States

Department of Justice are dismissed; and it is
               FURTHER ORDERED that on or before October 30, 2009, the parties shall

propose a schedule in writing as to how they wish to proceed in this case.

               SO ORDERED.

                                                     /s/
                                                     PAUL L. FRIEDMAN
DATE: September 29, 2009                             United States District Judge




                                                2